 

Exhibit 10.3

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of this 2nd day of
November, 2018 by and between I-AM Capital Acquisition Company, a Delaware
corporation (“Buyer” or “I-AM”) and MEF I, L.P., a limited partnership
incorporated under the laws of Delaware (“Seller”).

 

WHEREAS, I-AM was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business (“Business Combination”); and

 

WHEREAS, I-AM has entered into that certain share subscription agreement dated
as of May 3, 2018 by and among I-AM, Smaaash Entertainment Private Limited, a
company incorporated in the Republic of India, and the other parties thereto, as
amended (the “Acquisition Agreement”); and

 

WHEREAS, in connection with the Business Combination, the holders of I-AM common
stock issued in the initial public offering of I-AM have the right to elect to
redeem their shares for a portion of the funds being held in I-AM’s trust
account; and

 

WHEREAS, Buyer has requested Seller to sell, and Seller has agreed to sell,
100,000 shares of I-AM common stock (the “Shares”) to Buyer, pursuant to the
terms of this Agreement; and

 

WHEREAS, Buyer shall deposit into a trust account maintained by Continental
Stock Transfer and Trust Company (“Escrow Agent”) for the benefit of Seller,
cash equal to $1,021,000 (the “Initial Escrow Amount”) that will go towards the
Aggregate Purchase Price (as defined below), to be delivered to Seller pursuant
to the terms of an escrow agreement (the “Escrow”).

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

ARTICLE I
Purchase and Closing

 

Section 1.01 Sales to Buyer. Seller hereby agrees to sell to Buyer and Buyer
hereby agrees to purchase from Seller at the Closing (as defined below) all
Shares not previously sold by Seller pursuant to Section 1.02 below, for a
purchase price of $11.23 per Share (the “Purchase Price Per Share”), as adjusted
for stock splits, stock dividends, reorganizations, recapitalizations or similar
transactions. The total amount paid for all Shares actually purchased by the
Buyer shall be referred to herein as the “Aggregate Purchase Price”. Buyer’s
obligation to purchase any Shares from Seller is conditioned on the prior
consummation of the transactions contemplated by the Acquisition Agreement (the
“Smaaash Transaction”).

 



1

 



 

Section 1.02 Sales to Third Parties. Seller shall have the sole discretion to
sell any and all Shares to third parties prior to the Closing.

 

Section 1.03 Closing. The closing of the purchase and sale of the Shares
pursuant to Section 1.01 above (the “Closing”) will occur thirty (30) days after
the consummation of the Smaaash Transaction, provided that if such day is not a
business day, the Closing will occur on the next business day. The date of the
Closing may be extended by up to an additional 30 days upon mutual agreement
between Buyer and Seller. At the Closing, Seller shall deliver the Shares it
still owns to Buyer, and (i) pursuant to the terms of the escrow agreement
governing the Escrow, Escrow Agent shall release the Aggregate Purchase Price
(up to the Initial Escrow Amount) for such Shares to Seller by wire transfer of
immediately available funds to an account specified by Seller and (ii) Buyer
shall pay any outstanding amount of the Aggregate Purchase Price not satisfied
by the Escrow to Seller. If the Buyer fails to pay any portion of the
outstanding amount of the Aggregate Purchase Price on the date of the Closing,
such outstanding amount shall accrue interest until the date of payment at a
rate of 30% per annum, compounded semi-annually. It shall be a condition to the
obligation of Buyer on the one hand and Seller on the other hand to consummate
the transfer of the Shares and payment of the Aggregate Purchase Price
contemplated hereunder, that the other party’s representations and warranties
(other than Buyer’s representation in Section 3.05) are true and correct at the
Closing with the same effect as though made on such date, unless waived in
writing by the party to whom such representations and warranties are made.

 

ARTICLE II

Representations and Warranties of Seller

 

Seller hereby represents and warrants to Buyer on the date hereof and as of the
Closing that:

 

Section 2.01 Organization. Seller has the legal authority to execute, deliver
and carry out the terms of this Agreement and to consummate the transactions
contemplated hereby.

 

Section 2.02 Authority; Non-Contravention. This Agreement has been validly
authorized, executed and delivered by Seller and, assuming the due
authorization, execution and delivery thereof by Buyer, is a valid and binding
agreement enforceable in accordance with its terms, subject to the general
principles of equity and to bankruptcy or other laws affecting the enforcement
of creditors’ rights generally. The execution, delivery and performance of this
Agreement by Seller does not and will not conflict with, violate or cause a
breach of, constitute a default under, or result in a violation of (i) any
agreement, contract or instrument to which Seller is a party which would prevent
Seller from performing its obligations hereunder or (ii) any law, statute, rule
or regulation to which Seller is subject.

 



2

 



 

Section 2.03 Sophisticated Seller. Seller is sophisticated in financial matters
and is able to evaluate the risks and benefits attendant to the sale of Shares
to Buyer.

 

Section 2.04 Independent Investigation. Seller, in making the decision to sell
the Shares to Buyer, has not relied upon any oral or written representations or
assurances from Buyer or any of its officers, directors or employees or any
other representatives or agents of Buyer, other than as set forth in this
Agreement. Seller has had access to all of the filings made by I-AM with the
SEC, pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the Securities Act of 1933, as amended, in each case to the extent
available publicly via the SEC’s Electronic Data Gathering, Analysis and
Retrieval system.

 

Section 2.05 No Legal Advice from Buyer. Seller acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with Seller’s own legal counsel, investment and tax advisors. Seller
is not relying on any statements or representations of Buyer or any of its
representatives or agents for legal, tax or investment advice with respect to
this Agreement or the transactions contemplated by the Agreement.

 

Section 2.06 Ownership of Shares. Seller has control and direction over the
Shares and shall cause the registered holders thereof to transfer to Buyer at
the Closing good and marketable title to the Shares, free and clear of any
liens, claims, security interests, options, charges or any other encumbrance
whatsoever.

 

Section 2.07 Finder’s Fees. Other than Chardan Capital Markets LLC, to the best
of Seller’s knowledge, no investment banker, broker, finder or other
intermediary is entitled to a fee or commission in cash or securities from Buyer
in respect of this Agreement.

 

ARTICLE III
Representations and Warranties of Buyer

 

Buyer hereby represents and warrants to Seller on the date hereof and as of the
Closing that:

 

Section 3.01 Organization. Buyer is a corporation, duly incorporated, validly
existing and in good standing in the jurisdiction of its incorporation. Buyer
has the requisite corporate power and authority to execute, deliver and carry
out the terms of this Agreement and to consummate the transactions contemplated
hereby.

 

Section 3.02 Authority; Non-Contravention. This Agreement has been validly
authorized, executed and delivered by Buyer and, assuming the due authorization,
execution and delivery thereof by Seller, is a valid and binding agreement
enforceable in accordance with its terms, subject to the general principles of
equity and to bankruptcy or other laws affecting the enforcement of creditors’
rights generally. The execution, delivery and performance of this Agreement by
Buyer does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which Buyer is a party which would prevent Buyer from
performing its obligations hereunder or (ii) any law, statute, rule or
regulation to which Buyer is subject.

 



3

 



 

Section 3.03 Governmental Approvals. All consents, approvals, orders,
authorizations, registrations, qualifications, designations, declarations or
filings with any governmental or other authority on the part of Buyer required
in connection with the consummation of the transactions contemplated in this
Agreement have been or shall have been obtained prior to and be effective as of
the Closing.

 

Section 3.04 No Brokers. No broker, investment banker, financial advisor, finder
or other person has been retained by or is authorized to act on behalf of Buyer
that will be entitled to any fee or commission for which Seller will be liable
in connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.

 

Section 3.05 No MNPI. Notwithstanding Section 4.01, as at the date hereof, Buyer
does not possess any material non-public information which has not been
communicated to Seller.

 

ARTICLE IV
Agreements

 

Section 4.01 Acknowledgement; Waiver. Seller (i) acknowledges that Buyer may
possess or have access to material non-public information which has not been
communicated to Seller; (ii) hereby waives any and all claims, whether at law,
in equity or otherwise, that he, she, or it may now have or may hereafter
acquire, whether presently known or unknown, against Buyer or any of its
officers, directors, employees, agents, affiliates, subsidiaries, successors or
assigns relating to any failure to disclose any non- public information in
connection with the transactions contemplated by this Agreement, including
without limitation, any such claims arising under the securities or other laws,
rules and regulations; and (iii) is aware that Buyer is relying on the foregoing
acknowledgement and waiver in clauses (i) and (ii) above, respectively, in
connection with the transactions contemplated by this Agreement.

 

Section 4.02 No Shorting. Seller hereby agrees that it shall not, either
directly or indirectly, short shares of I-AM common stock during the term of
this Agreement.

 

Section 4.03 Voting. In further consideration of receipt of the Aggregate
Purchase Price, Seller hereby agrees that, prior to the applicable voting
deadline (if Seller has not already done so), Seller shall vote or send
electronic and written instructions to its prime broker holding the Shares to
vote the Shares in favor of the Smaaash Transaction and each of the other
proposals (“Proposals”) to be submitted at the special meeting, or any
adjournment thereof, called for by I-AM for the purpose of voting upon (i) the
Smaaash Transaction and (ii) any other Proposal set forth in I-AM’s definitive
proxy statement that has been filed with the Securities and Exchange Commission
as at the date hereof (the “Meeting”).Seller hereby covenants and agrees that,
except pursuant to the terms of this Agreement, it shall not, directly or
indirectly, (a) grant any proxies or enter into any voting trust or other
agreement or arrangement with respect to the voting of any of the Shares,
regardless of whether such vote would occur at the Meeting or upon action by
written consent or (b) sell, assign, transfer, encumber, pledge or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect assignment, transfer,
encumbrance, pledge or other disposition of, any of the Shares during the term
of this Agreement.

 



4

 



 

Section 4.04 Redemption Rights. Provided that the conditions precedent in
Section 4.05 are true and correct as at the time of the closing of the Smaaash
Transaction, the Buyer is authorized to take such actions necessary to rescind
the Seller’s demand for redemption of the Shares.

 

Section 4.05 Conditions Precedent. Notwithstanding anything to the contrary
contained herein, Buyer acknowledges and agrees that the following conditions
must be satisfied prior to giving effect to the rescission of redemption rights
contemplated by Section 4.04:

 

a)Buyer, Seller and Escrow Agent shall have entered into an escrow agreement
governing the Escrow that directs the Escrow Agent to transfer the Initial
Escrow Amount from the Buyer’s trust account to the trust account governed by
the Escrow for the Seller’s benefit contemporaneously with the closing of the
Smaaash Transaction and without further action on the part of Buyer or Seller;

 

b)Seller shall have received confirmation that $51,050 shall have been paid into
Escrow;

 

c)Buyer shall have disclosed the material terms of this Agreement in accordance
with applicable law; and

 

d)Not including the shares of the Seller, Buyer shall have agreed (and provide
Seller with evidence of such agreement(s)) with holders of not less than 500,000
common shares of the Buyer to not redeem such shares through the Smaaash
Transaction and the proceeds of such shares currently held in Buyer’s trust
account shall be used purchase shares of Smaaash Entertainment Private Limited.

 

Section 4.06 Founder Shares. As additional consideration for Seller agreeing to
sell Shares to Buyer, I-AM Capital Partners LLC (the “LLC”), the sponsor of
I-AM, shall transfer an aggregate of 30,000 shares (“Founder Shares”) of I-AM
common stock currently held by it to Buyer at the time of the Closing. Seller
shall receive such Founder Shares subject to the same lockup provisions and
registration rights that currently exist for such shares. On the date of
Closing, Buyer and the LLC shall take all necessary steps to cause the transfer
of such Founder Shares as directed by the Seller. Buyer and the LLC represent
and warrant that (i) the LLC has the legal authority to execute, deliver and
carry out the terms of this Agreement and to consummate the transactions
contemplated hereby and (ii) the LLC has legal and beneficial ownership of the
Founder Shares and will transfer to Seller at the Closing good and marketable
title to the Founder Shares, free and clear of any liens, claims, security
interests, options, charges or any other encumbrance whatsoever.

 



5

 



 

Section 4.07 Most Favored Terms. The Buyer has not entered into, and will not
enter into, without the prior consent of Seller prior to the consummation of the
transactions contemplated by the Acquisition Agreement any agreement with any
other investor or prospective investor in the Buyer (each, a “Third-Party
Investor”) that has the direct or indirect effect of establishing terms, rights,
or benefits for such Third-Party Investor (or any affiliate or associate
thereof) in a manner more favorable to such Third- Party Investor than the
terms, rights, and benefits established in favor of the Seller, including among
other things, the Purchase Price Per Share and the lockup provisions and
registration rights applicable to the Founder Shares.

 

Section 4.08 Restriction on Security Repurchases. Following the date hereof
until the Closing, Buyer shall not, directly or indirectly, repurchase any of
its issued and outstanding securities.

 

Section 4.09 No Rights to Monies Held on Trust. For so long as the Escrow is in
place, Buyer shall include the following term in all agreements:

 

For and in consideration of Buyer agreeing to enter into this Agreement, the
Counterparty] hereby agrees that it does not have any right, title, interest or
claim of any kind (the “Claim”) in or to any monies in the trust account(s)
established for the benefit of certain sellers of Buyer’s shares and hereby
waives any Claim it may have in the future as a result of, or arising out of,
any breach by [Buyer] of this Agreement and will not seek recourse against any
such trust account(s) for any such breach of this Agreement by [Buyer].

 

ARTICLE V
Miscellaneous

 

Section 5.01 Termination. Notwithstanding any provision in this Agreement to the
contrary, this Agreement shall become null and void and of no further force and
effect upon the earlier to occur: (i) termination by the written agreement of
the parties to this Agreement or (ii) without any further action required by any
party hereto on (a) the date on which the Acquisition Agreement is terminated;
or (b) 12:00 am, Eastern time, on November 22, 2018 if the Smaaash Transaction
has not been consummated by such time.

 

Section 5.02 Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original. 

 



6

 

 



Section 5.03 Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of New York.
Each of the parties hereby agrees that any action, proceeding or claim against
it arising out of or relating in any way to this Agreement shall, to the fullest
extent applicable, be brought and enforced first in the Southern District of New
York, then to such other court in the State of New York as appropriate and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each of the parties hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum.

 

Section 5.04 Remedies Cumulative. Each of the parties hereto acknowledges and
agrees that, in the event of any breach of any covenant or agreement contained
in this Agreement by the other party, money damages may be inadequate with
respect to any such breach and the non-breaching party may have no adequate
remedy at law. It is accordingly agreed that each of the parties hereto shall be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to seek injunctive relief and/or to compel specific performance to
prevent breaches by the other party hereto of any covenant or agreement of such
other party contained in this Agreement. Accordingly, Seller hereby agrees that
Buyer is entitled to an injunction prohibiting any conduct by Seller in
violation of this Agreement and Seller shall not seek the posting of any bond in
connection with such request for an injunction.

 

Section 5.05 Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated

 

Section 5.06 Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.

 

Section 5.07 Headings. The descriptive headings of the Sections hereof are
inserted for convenience only and do not constitute a part of this Agreement.

 

Section 5.08 Entire Agreement; Changes in Writing. This Agreement constitutes
the entire agreement among the parties hereto and supersedes and cancels any
prior agreements, representations and warranties, whether oral or written, among
the parties hereto relating to the transactions contemplated hereby. Neither
this Agreement nor any provision hereof may be changed or amended orally, but
only by an agreement in writing signed by the other party hereto.

 



7

 



 

Section 5.09 Further Assurances. If at any time any of the parties hereto shall
consider or be advised that any further documents or actions are necessary or
desirable to vest, perfect or confirm of record or otherwise the rights, title
or interest in or to the Shares, the Founder Shares or under or otherwise
pursuant to this Agreement, the parties hereto shall execute and deliver such
further documents or take such actions and provide all assurances as may be
necessary or desirable to vest, perfect or confirm any and all right, title and
interest in or to the Shares, the Founder Shares or under or otherwise pursuant
to this Agreement.

 

Section 5.10 Use of Name. Buyer shall not, without the prior written consent of
Seller, use in any advertising, publicity, marketing materials, other similar
communication to third parties, or in any other public use, as such, the names,
brands or trademarks of the Seller or any of its affiliates, officers, directors
and employees.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement. 



 



  I-AM CAPITAL ACQUISITION COMPANY         By: /s/ Suhel Kanuga   Name:  Suhel
Kanuga   Title: CFO

 

  MEF I, L.P.       By: /s/ Joshua Sason   Name: Joshua Sason   Title:
Authorized Signor, Magna GP, LLC General Partner of MEF I, L.P.





 



        Acknowledged and agreed with respect to Section 4.06 only:          
I-AM CAPITAL PARTNERS LLC             By: /s/ Suhel Kanuga     Name:  Suhel
Kanuga     Title: CFO            

 



9